Exhibit 10.1

 

EXECUTION VERSION

 

DIRECTOR NOMINATION AGREEMENT
February 5, 2016

 

This Director Nomination Agreement, dated as of February 5, 2016 (this
“Agreement”), is by and between Forestar Group Inc., a Delaware corporation (the
“Company”) and Carlson Capital, L.P. (together with its Affiliates, the
“Investor”).  The Investor and the Company shall collectively be referred to
herein as the “Parties.”  In consideration of, and reliance upon, the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.                                      Board Representation and Board Matters. 
Each Party agrees that:

 

(a)                                 As promptly as practicable after the
execution and delivery of this Agreement, the Board of Directors of the Company
(the “Board”) will appoint Mr. Richard D. Squires to the Board as a director of
the class of directors whose terms expire in 2018 (the “2018 Class”) and include
Mr. Squires as a nominee to the 2018 Class on the slate of directors to be
elected at the annual meeting of stockholders of the Company to be held in 2016
(the “2016 Annual Meeting”).  Mr. Squires shall be referred to herein as the
“New Nominee”.  With respect to filings required to be made by the New Nominee
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) in connection with his election to and service on the Board, the
Company agrees that it will make such filings for the New Nominee consistent
with its practice with respect to the other directors.

 

(b)                                 Mr. Squires will be offered the opportunity
to become a member of the Board’s Nominating and Governance Committee; provided,
that the New Nominee, subject to satisfying the Company’s governance policies in
effect as of the date of this Agreement and as in effect from time to time (to
the extent any changes in the Company’s governance policies are not, and could
not reasonably be construed to have been, implemented for the purpose of
removing the New Nominee from a committee) and applicable law and the rules and
regulations of the New York Stock Exchange (or any other securities exchange on
which the Company’s securities are then traded) as in effect from time to time,
shall continue to have the right to serve on such committee for so long as he
serves on the Board.  The Investor acknowledges that if the Board determines in
its good faith judgment that the New Nominee no longer satisfies the Company’s
governance policies, applicable law or the rules and regulations of the New York
Stock Exchange (or any other securities exchange on which the Company’s
securities are then traded), as in effect from time to time, the Board shall
have the discretion to remove the New Nominee from any committee of the Board on
which the New Nominee is then serving, so long as (i) the treatment of the New
Nominee is not inconsistent with the treatment of the other directors and
(ii) any changes in the Company’s governance policies are not, and could not
reasonably be construed to have been, implemented for the purpose of removing
the New Nominee from a committee.  No later than May 10, 2016, the Nominating
and Governance Committee will

 

1

--------------------------------------------------------------------------------


 

evaluate the membership of all of the Company’s Board committees and make a
recommendation to the Board as to the membership thereof.

 

(c)                                  Prior to the execution of this Agreement,
Mr. Charles W. Matthews shall have delivered his unconditional resignation from
his current position as a director of the Company to the Company, which
resignation shall be effective immediately upon the execution of this
Agreement.  Prior to or concurrently with the execution of this Agreement, the
Company has accepted the resignation of Mr. Matthews from such position as
director on the Board.  During the Standstill Period, the Board will not
increase the size of the Board.

 

(d)                                 The Board will exercise its reasonable best
efforts, including the solicitation of proxies, to cause the election of
Mr. Squires at the 2016 Annual Meeting (it being understood that such efforts
shall not be less than the efforts used by the Company to obtain the election of
any other director nominee nominated to serve as director on the Board of the
2016 Annual Meeting).

 

(e)                                  If the New Nominee resigns or is otherwise
unable to serve as director (other than as a result of removal, or the failure
to be elected at the 2016 Annual Meeting by the stockholders of the Company),
the Company and the Investor shall select a replacement director, mutually
acceptable to the Company and the Investor, which acceptance shall not be
unreasonably withheld, that the Company shall add as a member to the Board.

 

2.                                      Proxy Solicitation Materials.  The
Company agrees that the Company’s “proxy statement” (as defined in Rule 14a-1
promulgated under the Exchange Act) with respect to the 2016 Annual Meeting
(such proxy statement, the “2016 Proxy Statement”) and all other solicitation
materials to be delivered to stockholders in connection with the 2016 Annual
Meeting will be prepared in accordance with, and in a manner consistent with the
intent and purpose of, this Agreement.  The Company will provide the Investor
with a true and complete copy of any portion of the 2016 Proxy Statement or
other “soliciting materials” (as used in Rule 14a-6 promulgated under the
Exchange Act) with respect to the 2016 Annual Meeting, in each case that refer
to the Investor, the New Nominee or this Agreement, at least two business days
before filing such materials with the U.S. Securities and Exchange Commission
(the “SEC”) in order to permit the Investor a reasonable opportunity to review
and comment on such portions, and will consider in good faith any comment
received from the Investor and its counsel relating to such portions.

 

Except as required by applicable law, the Company will use the same or
substantially similar language, or any summary thereof that is agreed upon for
the foregoing filings, in all other filings with the SEC that disclose, discuss,
refer to or are being filed in response to or as a result of this Agreement. 
The Investor will promptly provide all information relating to the New Nominee
and other information to the extent required under applicable law to be included
in the Company’s 2016 Proxy Statement and any other soliciting materials (as
such term is used in Rule 14a-6 promulgated under the Exchange Act) to be filed
with the SEC or delivered to stockholders of the Company in connection

 

2

--------------------------------------------------------------------------------


 

with the 2016 Annual Meeting.  The 2016 Proxy Statement and other soliciting
materials will contain the same type of information and manner of presentation
concerning the New Nominee as provided for the Company’s other independent
director nominees.

 

3.                                      Standstill.  Except with the prior
written consent of the Company, at all times during the Standstill Period (as
defined below in Section 19), the Investor agrees not to, directly or
indirectly, and will cause each of its Affiliates (as defined in Section 19) not
to, directly or indirectly:

 

(a)                                 effect or seek, offer or propose (whether
publicly or otherwise) to effect, or announce any intention to effect or cause
or participate in or in any way knowingly assist, facilitate or encourage any
other Person to effect or seek, offer or propose (whether publicly or otherwise)
to effect or participate in, any “solicitation” of “proxies” (as such terms are
used in the proxy rules of SEC) to vote any Voting Securities of the Company or
consent to any action from any holder of any Voting Securities of the Company or
conduct or suggest any binding or nonbinding referendum or resolution or
knowingly seek to advise, encourage or influence any Person with respect to the
voting of or the granting of any consent with respect to any Voting Securities
of the Company; provided, however, that the foregoing restrictions do not apply
to any vote or other action that is consistent with the Company’s management’s
recommendation in connection with such matter;

 

(b)                                 except as explicitly permitted in
Section 1(e) of this Agreement with respect to a replacement director, propose
or nominate, or cause or knowingly encourage any Person to propose or nominate,
any candidates to stand for election to the Board, or seek the removal of any
member of the Board;

 

(c)                                  form, join or otherwise participate in any
“partnership, limited partnership, syndicate or other group” (other than any
group among some or all of the Affiliates of the Investor) within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock with any
Person other than an Affiliate of the Investor, or deposit any shares of Common
Stock in a voting trust or similar arrangement or subject them to any voting
agreement or pooling arrangement with respect to any annual or special meeting
of stockholders, (excluding customary brokerage accounts, margin accounts, prime
brokerage accounts and the like), or grant any proxy with respect to any shares
of Common Stock (other than to a designated representative of the Company
pursuant to a proxy statement of the Company) or otherwise act in concert with
any Person with respect to the Common Stock (other than Affiliates of the
Investor); provided, however, that the foregoing restrictions do not apply to
any vote or other action that is consistent with the Company’s management’s
recommendation in connection with such matter;

 

(d)                                 seek to call, or to request the call of, or
call a special meeting of the stockholders of the Company, or make a request for
a list of the Company’s stockholders or other Company records;

 

3

--------------------------------------------------------------------------------


 

(e)                                  otherwise act, alone or in concert with
others, to control or seek to control, to seek representation on, or to
influence or seek to influence, whether through litigation or otherwise, the
management, the Board or the policies of the Company; provided, however, that
nothing herein shall prohibit the Investor from complying with legal or
regulatory requirements, including, without limitation, the filing of any report
or schedule required to be filed with the SEC, and provided, further that,
notwithstanding anything to the contrary in this paragraph (e) or elsewhere in
this Agreement, the Investor and its Affiliates may privately communicate their
views to the management or the Board;

 

(f)                                   without the prior approval of the Board,
effect, seek to effect or in any way assist or facilitate any other Person in
effecting or seeking to effect any: (i) tender offer or exchange offer to
acquire securities of the Company; (ii) acquisition of any interest in any
material asset or business of the Company or any of its subsidiaries;
(iii) merger, acquisition, share exchange or other business combination
involving the Company or any of its subsidiaries; or (iv) recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or material portion of its or
their businesses;

 

(g)                                  other than through open market broker sale
transactions where the identity of the purchaser is unknown to the Investor,
sell, offer or agree to sell directly or indirectly, through any swap or hedging
transaction or otherwise, any security of the Company or any right decoupled
from such underlying security held by the Investor to any Person (other than a
Person who is an Affiliate of the Investor) that to the Investor’s knowledge
would result in such Person, together with its Affiliates, owning, controlling
or otherwise having any beneficial or other ownership interest in the aggregate
of 10% or more of the shares of Common Stock outstanding at such time or to the
Investor’s knowledge would result in the increase of the beneficial or other
ownership interest of any Person who, together with its Affiliates, has a
beneficial or other ownership interest in the aggregate of 10% or more of the
shares of the Common Stock outstanding at such time, except in each case in a
transaction approved by the Board (it being understood and agreed that the
Investor shall have no obligation to investigate or inquire as to the
shareholdings of any counterparty to open market or underwritten sales by the
Investor or sales through “bought deals”);

 

(h)                                 request that the Company or any of its
Representatives amend or waive any provision of this Section 3; or

 

(i)                                     otherwise take, or solicit, cause or
encourage others to take, any action inconsistent with any of the foregoing.

 

Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including the New Nominee,
from exercising his or her rights and fiduciary duties as a director of the
Company.

 

4

--------------------------------------------------------------------------------


 

4.                                      Non-Disparagement.  During the
Standstill Period, the Investor agrees not to make, or cause to be made (whether
directly or indirectly through any of its partners, officers, directors,
managers, employees or Affiliates), any comments or statements by press release
or similar public statement to the press or media, or in any SEC filing, any
statement or announcement that disparages, the Company, its partners, officers,
directors or employees.  During the Standstill Period, neither the Company nor
any of its officers or directors shall make, or cause to be made (whether
directly or indirectly through any Affiliate), any comments or statements by
press release or similar public statement to the press or media, or in any SEC
filing, any statement or announcement that disparages, the Investor, its
Affiliates, partners, officers, directors, managers or employees or its
business, operations or financial performance; provided that nothing herein
shall be deemed to prevent either the Investor or the Company from complying
with its respective disclosure obligations under applicable law or the rules and
regulations of the New York Stock Exchange (or any other securities exchange on
which the Company’s securities are traded).

 

5.                                      Voting.  Notwithstanding anything in
this Agreement to the contrary, until the end of the Standstill Period, the
Investor agrees to cause all Voting Securities with respect to which it has any
voting authority, whether owned of record or beneficially owned, as of the
record date for any annual or special meeting of stockholders or in connection
with any solicitation of stockholder action by written consent (each a
“Stockholders Meeting”) within the Standstill Period, in each case that are
entitled to vote at any such Stockholders Meeting to be present for quorum
purposes and to be voted at all such Stockholders Meetings or at any adjournment
or postponement thereof:

 

(i)            for all existing directors nominated by the Board for election at
such Stockholders Meeting, as well as the New Nominee; and

 

(ii)           in accordance with any recommendation of the Board on any
proposal or other business set forth on Schedule 1 hereto;

 

provided, however, that nothing in this Section 5 or elsewhere in this Agreement
shall limit or restrict the Investor’s ability and right to vote the Voting
Securities with respect to which the Investor has any voting authority on
proposals that require shareholder approval relating to mergers, acquisitions or
other business combinations or extraordinary transactions, or the issuance of
the Company’s equity securities in connection with any such transaction.

 

6.                                      Public Announcement.  As soon as
practicable on or after the date of this Agreement, the Company shall announce
this Agreement by issuing a joint press release mutually agreeable to both
Parties, a copy of which is attached hereto as Exhibit A (the “Press Release”). 
The Press Release shall identify the Investor and must be approved by the
Investor prior to issuance by the Company.

 

7.                                      Representations and Warranties of each
Party.  The Company represents and warrants to the Investor and the Investor
represents and warrants to the Company that:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Such Party has all requisite company and
other power and authority to execute and deliver this Agreement and to perform
its obligations hereunder.

 

(b)                                 This Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms.

 

(c)                                  This Agreement will not result in a
violation of any term or condition of any agreement to which such Party is party
or by which such Party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such Party.

 

8.                                      Representations and Warranties of the
Investor.  The Investor represents and warrants that, as of the date of this
Agreement:

 

(a)                                 It beneficially owns 2,894,781 shares of
Common Stock directly, and has the right to obtain beneficial ownership of
98,004 shares of Common Stock upon conversion of $2.4 million in convertible
debt.

 

(b)                                 It has an economic exposure to, including
without limitation, through derivative transactions, an aggregate of 2,894,781
shares of Common Stock.

 

(c)                                  Except for such ownership or exposure,
neither the Investor nor any of its Affiliates has any other direct or indirect
beneficial ownership (as defined in Section 19) of, and/or economic exposure to,
any Voting Securities or rights or options to own or acquire any Voting
Securities, including through any derivative transaction.

 

(d)                                 It acknowledges that the New Nominee may not
share confidential information relating to the Company with the Investor, any of
its directors, officers, other employees or attorneys.

 

9.                                      Miscellaneous.  Each Party recognizes
and agrees that if for any reason any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
immediate and irreparable harm or injury would be caused for which money damages
would not be an adequate remedy.  Accordingly, each Party agrees that, in
addition to any other remedy the other Party may be entitled to at law or
equity, the other Party is entitled to an injunction or injunctions to prevent
any breach of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the Chancery Court of the State of
Delaware or, if that court lacks subject matter jurisdiction, the United States
District Court for the District of Delaware (collectively, the “Chosen
Courts”).  THIS AGREEMENT IS GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

6

--------------------------------------------------------------------------------


 

If any action is brought in equity to enforce any provision of this Agreement,
no Party will allege, and each Party hereby waives the defense, that there is an
adequate remedy at law.  Furthermore, each Party:

 

(a)                                 Consents to submit itself to the personal
jurisdiction of the Chosen Courts if any dispute arises out of this Agreement or
the transactions contemplated hereby.

 

(b)                                 Agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
Chosen Court.

 

(c)                                  Agrees that it will not bring any action
relating to this Agreement or the transactions contemplated thereby in any court
other than the Chosen Courts.

 

(d)                                 Agrees to waive any bonding requirement
under any applicable law, in the case the other Party seeks to enforce the terms
by way of equitable relief.

 

(e)                                  Irrevocably consents to service of process
by a reputable overnight mail delivery service, signature requested, to the
address of such Party’s principal place of business or as otherwise provided by
applicable law.

 

(f)                                   WAIVES ANY RIGHT TO A JURY TRIAL OF ANY
CONTROVERSY OR CLAIM ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE MAKING,
PERFORMANCE OR INTERPRETATION THEREOF, INCLUDING FRAUDULENT INDUCEMENT THEREOF.

 

10.                               No Waiver.  Any waiver by any Party of a
breach of any provision of this Agreement does not operate as, nor is construed
to be, a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement.  The failure of any Party to insist upon
strict adherence to any term of this Agreement on one or more occasions is not a
waiver and does not deprive that Party of the right thereafter to insist upon
strict adherence to that or any other term of this Agreement.

 

11.                               Entire Agreement.  This Agreement and the
exhibits hereto contain the entire understanding of the Parties with respect to
the subject matter hereof and may be amended only by an agreement in writing
executed by the Parties.

 

12.                               Notice.  All notices, consents, requests,
instructions, approvals or other communications provided for herein and all
legal process with regard hereto will be in writing and will be deemed validly
given, made or served, if:

 

(a)                                 Given by facsimile or email, when such
facsimile or email is transmitted to the facsimile number or email address
below.

 

(b)                                 Or if given by any other means, when
actually received during normal business hours at the applicable address
specified as follows:

 

(i)                                     if to the Company:

 

7

--------------------------------------------------------------------------------


 

Forestar Group Inc.
6300 Bee Cave Road, Building 2, Suite 500
Austin, TX 78746
Attn:  David M. Grimm, Esq.,

Executive Vice President, General Counsel and Secretary

Facsimile:  (512) 433-5203
Email:  david.grimm@forestargroup.com

 

(ii)                                  with a copy, which will not constitute
notice, to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, NW
Washington, DC 20005
Attn:  Jeremy D. London
Facsimile:  (202) 661-8299
Email:  jeremy.london@skadden.com

Attn:  Richard J. Grossman
Facsimile:  (917) 777-2116

Email:  richard.grossman@skadden.com

 

(iii)                               or if to the Investor:

 

Carlson Capital, L.P.
2100 McKinney Avenue, Suite 1800
Dallas, TX 75201
Attn: Christopher W. Haga
Facsimile:  (214) 932-9601

Email:  chaga@carlsoncapital.com

Attn: Tom Cason
Facsimile:  (214) 932-9601
Email:  tcason@carlsoncapital.com

 

(iv)                              with a copy, which will not constitute notice,
to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019
Attn:  Scott M. Freeman
Facsimile: (212) 839-5599
Email:  sfreeman@sidley.com

 

13.                               Severability.  If at any time after the date
of this Agreement, any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision has
no force or effect, but the illegality or unenforceability of such provision has
no effect on the legality or enforceability of any other provision of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

14.                               Counterparts.  This Agreement may be executed
in counterparts, which together will constitute a single agreement.

 

15.                               Successors and Assigns.  This Agreement is not
assignable by any Party but is binding on any successor of such Party.

 

16.                               No Third-Party Beneficiaries.  This Agreement
is solely for the benefit of the Parties and is not enforceable by any other
Person.

 

17.                               Expiration of Standstill Period.  Upon the
expiration of the Standstill Period in accordance with Sections 3 and 19, this
Agreement immediately and automatically terminates in its entirety and no Party
has any further right or obligation under this Agreement; provided, that:

 

(a)                                 Section 1(b) survives in accordance with its
terms; and

 

(b)                                 no Party is released from any breach of this
Agreement that occurred prior to its termination.

 

18.                               Interpretation and Construction.  Each Party
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement and that
each Party has executed the same with the advice of said counsel.  Each Party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and any and all drafts relating thereto exchanged among the
Parties is deemed the work product of all Parties and may not be construed
against any Party by reason of its drafting or preparation.  Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any Party that drafted or prepared it is
of no application and is hereby expressly waived by each Party and any
controversy over any interpretation of this Agreement will be decided without
regard to events of drafting or preparation.  The section headings contained in
this Agreement are for reference only and do not affect in any way the meaning
or interpretation of this Agreement.

 

19.                               Other Definitions.  As used in this Agreement:

 

(a)                                 “Affiliate” has the meaning in Rule 12b-2,
promulgated by the SEC under the Exchange Act.

 

(b)                                 “Beneficial owner” and “beneficially own”
have their respective meanings in Rule 13d-3 promulgated by the SEC under the
Exchange Act.

 

(c)                                  “Person” means any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

(d)                                 “Standstill Period” means the period from
the date of this Agreement until the earlier of (x) two business days before the
nomination deadline for the 2017 annual meeting of the stockholders of the
Company and (y) ten business days

 

9

--------------------------------------------------------------------------------


 

after such date, if any, that the Investor provides written notice to the
Company (specifying the relevant facts) that the Company has materially breached
any of its commitments or obligations under this Agreement, except that if such
material breach can be cured, the Company shall have fifteen business days after
the date of such written notice within which to cure its material breach and
this clause (y) shall not apply in the event of such cure.

 

(e)                                  “Voting Securities” means:

 

(i)            the common stock, par value $0.01 per share, of the Company (the
“Common Stock”).

 

(ii)           all other securities of the Company entitled to vote in the
election of directors.

 

(iii)          all securities convertible into, or exercisable or exchangeable
for Common Stock or other securities, whether or not subject to the passage of
time or any other contingency.

 

***

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

 

 

FORESTAR GROUP INC.

 

 

 

 

 

By:

/s/ Phillip J. Weber

 

 

Name:

Phillip J. Weber

 

 

Title:

Chief Executive Officer

 

Signature Page to Director Nomination Agreement

 

--------------------------------------------------------------------------------


 

 

CARLSON CAPITAL, L.P.

 

 

 

 

 

By:

/s/ Christopher W. Haga

 

 

Name:

Christopher W. Haga

 

 

Title:

Portfolio Manager

 

Signature Page to Director Nomination Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

1.              Advisory approval of the Company’s executive compensation.

 

2.              To ratify the Audit Committee’s appointment of Ernst & Young LLP
as our independent registered public accounting firm for the year 2016.

 

3.              To re-approve the material terms of the Company’s 2007 Stock
Incentive Plan for purposes of complying with the requirements of
Section 162(m) of the Internal Revenue Code.

 

Schedule I to the Director Nomination Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------